To Shareholders of Acergy S.A. Our ref.Date Registrars Department/ij Oslo, April 7, 2010 ACERGY S.A. VOTING ANNUAL GENERAL MEETING MAY 28, 2010 Your holding of Common Shares of Acergy S.A. is registered in The Norwegian Central Securities Depository (Verdipapirsentralen - the "VPS"). If you wish to vote at this Annual General Meeting you may either attend in person at the said general meeting or you may execute the enclosed proxy card and return it to us. You are encouraged to specify your choice by marking the appropriate boxes on the enclosed proxy card.When properly executed, the proxy will be voted in the manner directed therein or, if no direction is indicated, will be voted "for" the proposals. Enclosed, please find a return envelope for your proxy card. In order for your shares to be voted based on your executed proxy card, the card has to be received by DnB NOR Bank ASA, Registrars Department, Oslo, not later than May 19, 2010, 12:00 hours Central European Time. Yours sincerely, for DnB NOR Bank ASA Registrars Department Irene Johansen DnB NOR Bank ASAOffice Stranden 21, OsloPostal addressNO-0021 Oslo, Norway Telephone +47 91 50 30 00Fax +47 22 94 90 20www.dnbnor.noRegister of Business Enterprises NO
